Citation Nr: 1412085	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches, to include whether the claim might be allowed.

2. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected residuals of a right ankle sprain.  

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected residuals of a right ankle sprain, to include whether the claim might be allowed. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

One of the Veteran's claims was initially limited to the question of entitlement to service connection for migraine headaches.  However, the medical evidence shows that she has been diagnosed with other headache-related disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for headaches in general.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated March 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The Board notes that although the March 2014 appellate brief included entitlement to an increased rating for chronic urinary tract infection, the Veteran's July 2009 VA Form 9 specifically noted that she was appealing only the issues of entitlement to service connection for a right hip disorder, migraines and gastroesophageal reflux disease.  As the March 2011 certification of appeal does not include an increased rating claim, the issue is not presently before the Board. 

The issues of entitlement to service connection for headaches, a right hip disorder and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence added to the record since the unappealed February 2002 rating decision denying entitlement to service connection for headaches is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

2. Evidence added to the record since the unappealed August 2002 rating decision denying entitlement to service connection for gastroesophageal reflux disease is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for gastroesophageal reflux disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for headaches and gastroesophageal reflux disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of these issues is deferred pending additional development consistent with the VCAA.

The Veteran claims entitlement to service connection for headaches.  After reviewing all of the evidence of record available at the time of a February 2002 rating action and an August 2002 statement of the case, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a March 2009 VA examination indicates that the Veteran's headaches may be related to service.  As discussed below, however, further clarification of the opinion is required.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

The Veteran also claims entitlement to service connection for gastroesophageal reflux disease as secondary to residuals of her service-connected right ankle sprain.  Specifically, she contends that the medication she takes for her right ankle caused gastroesophageal reflux disease.  After reviewing all of the evidence of record available at the time of an August 2002 rating decision, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a June 2008 VA examination indicates that the Veteran's gastroesophageal reflux disease may be related to service.  There the examiner stated that the medications the Veteran had been taking were known to be an irritant to the stomach and to people who have gastroesophageal reflux disease.  As discussed below, however, further clarification of the opinion is required.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.

New and material evidence having been received, the claim of entitlement to service connection for gastroesophageal reflux disease is reopened.
REMAND

Current VA opinions for all issues on appeal are inadequate and require clarification.  Regarding headaches, the March 2009 VA examiner's conclusions are unclear.  First, the examiner diagnosed the Veteran with recurrent multifactorial headaches, noting that she has elements of classic migraine, analgesic headache, and contribution from sinusitis and cervical degenerative joint disease.  It is not apparent whether the examiner considers the Veteran's headaches to be a single disorder or multiple disorders resulting in similar symptomatology.  This should be addressed in the addendum opinion.  Second, the examiner's nexus opinion appears inconsistent.  The examiner opined that "[t]he answer to the question posed by the RO is, yes, the Veteran's current headaches are related to the symptoms and diagnoses while in the military."  At other points in the opinion, however, he stated that there was "no clear evidence to support a provocative relationship as to military service," and that "the evidence did not show migraines (claimed as vascular and tension) were due or worsened by military service."  Clarification is therefore required.

Similarly, VA opinions addressing service connection for gastroesophageal reflux disease and a right hip disorder are inadequate.  In both opinions, the examiner stated that she was unable to provide an opinion on etiology without resorting to speculation.  She did not, however, provide a rationale for that conclusion.   Jones v. Shinseki, 23 Vet. App. 382 (2010).  Additionally, the examiner failed to address whether gastroesophageal reflux disease and a right hip disorder were aggravated by her service-connected right ankle sprain, or the medications taken therefore.  Addendum opinions addressing these issues are therefore required.  
Accordingly, the case is REMANDED for the following action:
1. The AMC/RO should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for her headaches, right hip disorder or gastroesophageal reflux disease that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  All reasonable attempts should be made to obtain any identified records and any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing #1 above, forward the entire claims file to the examiner who prepared the March 2009 VA opinion on migraines or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should respond to the following questions in terms of whether each is at least as likely as not (i.e. there is a 50 percent or greater probability), unless otherwise noted:

a) Are the Veteran's headaches the result of a single disorder or multiple disorders resulting in similar symptomatology?

b) If the Veteran's headaches are the result of a single disorder, did the pathology pre-exist service, and if so, did her preexisting headaches undergo an increase in severity during service?  If so, was the increase due to the natural progression of the disability?  If not, and aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

c) If the Veteran's headaches result from separate and distinct disorders, the examiner should identify each unique disorder.  For each disorder, the examiner should state whether it clearly and unmistakably preexisted service.

d) If the examiner finds that a disorder preexisted service, the examiner should opine as to whether the disorder increased in severity during service.  If such an increase is found, the examiner should determine whether the increase was due to the natural progression of the disease.  If not, and aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

e) If the examiner finds that a disorder did not preexist service, he should opine as to whether it was incurred in or is causally related to service.  

3. Thereafter, forward the entire claims file to the examiner who prepared the June 2008 VA opinions on the right hip disorder and gastroesophageal reflux disease or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If it is determined that additional examination is indicated, such examination should be scheduled.  The examiner should then address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gastroesophageal reflux disease is etiologically related to her active military service?  To include as due to her service-connected right ankle sprain residuals or medication taken therefore?  The examiner should also address whether the Veteran's current gastroesophageal reflux disease was aggravated by her service-connected right ankle sprain or the medication taken therefore.  

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disorder is etiologically related to her active military service?  To include as due to the residuals of her service-connected right ankle sprain?  The examiner should also address whether the Veteran's current right hip disorder was aggravated by her service-connected right ankle sprain.  

Again, in answering above questions, the examiner should provide a fully supported rationale.  If the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so.

4. After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


